Citation Nr: 1422073	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disorder as a result of medical treatment provided by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

A hearing was held on August 14, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in February 2009 and December 2013.  That development was completed, and the case was returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included entitlement to service connection for a right knee disorder.  However, the Veteran did not submit a substantive appeal following the issuance of the June 2006 statement of the case.  See 38 C.F.R. § 20.202.  Accordingly, that issue no longer remains in appellate status, and is not before the Board at this time.

In August 2013, the Veteran submitted an application for automobile or other conveyance and adaptive equipment, under 38 U.S.C.A. § 3901-3904.  This issue of entitlement to this benefit has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure relevant outstanding treatment records and to provide the Veteran with a supplemental VA medical opinion.

The Veteran asserts that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151 for medical treatment provided by VA.  

The evidence of record indicates that the Veteran underwent a right total knee arthroplasty in August 2003 at a private medical center on a fee basis.  He later had a revision arthroplasty on the right side in October 2004 for a failed prosthesis.  The October 2004 revision arthroplasty was performed at a VA facility.  At the time of the October 2004 surgery, it was noted that the tibial component was internally rotated by 30 degrees and that the poly component used in the initial August 2003 surgery was too thin.  In October 2005, a VA physician indicated that the tibial component was in gross malalignment with approximately 40 degrees of varus malpositions.  A January 2007 orthopedic note states that the Veteran had a badly malaligned right total knee arthroplasty and noted that the X-rays indicated that the tibial component may have breached the lateral cortex of the proximal tibia.  The Veteran subsequently underwent another revision surgery in February 2007, at a VA facility.

Pursuant to the Board's December 2013 remand directives, updated VA treatment records have been added to the claims file.  Upon review of these records, it is evident that the Veteran underwent a right above-knee amputation subsequent to his February 2007 surgery.  While a May 2013 VA treatment record notes that the right above-knee amputation was performed on November 30, 2012, treatment records regarding the Veteran's right knee are absent for the period from May 10, 2010 to January 11, 2013.  Additionally, it is unclear whether the right above-knee amputation was performed at a VA Medical Center (VAMC) as opposed to a private facility.  As a right above knee amputation represents additional disability as compared to the Veteran's level of disability preceding the February 2007 VA surgical treatment, these records are highly germane to the Veteran's claim.  On remand, the AOJ should request that the Veteran provide information sufficient for the AOJ to locate and obtain these records.

Also pursuant to the Board's December 2013 remand directives, the Veteran was provided with a VA addendum medical opinion in February 2014.  Although the examiner provided a thoroughly researched and well-reasoned opinion, an additional addendum opinion is necessary in order to address the Veteran's right above-knee amputation and whether its need was caused by the Veteran's February 2007 total knee arthroplasty revision, performed at the Pittsburgh VAMC.        

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all treatment he received privately, or from VA, for his right knee disability, not already of record.  In particular, ask him to identify treatment between May 10, 2010 and January 11, 2013, to include his right above-knee amputation performed on November 30, 2012, as well as any right knee treatment performed at the University of Pittsburgh Medical Center. 

After securing any necessary written authorization from the Veteran, obtain any and all private and VA treatment records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Thereafter, request from the same VA examiner who performed the May 2009 examination and provided the February 2014 opinion, if available, a supplemental opinion regarding causation of the Veteran's additional knee disability.  If he is unavailable, refer the Veteran's claims file to another suitably qualified VA examiner.  

The examiner must review all pertinent records associated with the VA claims file and electronic records, including post-service medical records and statements, as well as a copy of this remand.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file and electronic records were reviewed.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.

The examiner is requested to answer the following questions:

a.  Was the November 2012 right above-knee amputation, or other additional disability, caused or directly necessitated by hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Pittsburgh, Pennsylvania VA Medical Center (VAMC) in February 2007 or thereafter? 

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should distinguish, and comment upon, any additional disability caused by the 2007 VA-performed total right knee arthroplasty revision as opposed to that caused by other factors, to include non-VA-provided physical therapy.  In particular, is it as likely as not that the Pennsylvania VAMC treatment caused his additional disability?

b.  If the examiner finds that the right above-knee amputation, or other additional disability, was caused  or directly necessitated by VA treatment or care, is it as likely as not that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during his February 2007 surgery and subsequent care at the VA hospital and/or outpatient facility?  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

c.  If the examiner finds that the right above-knee amputation, or other additional disability, was caused by VA treatment or care, was it proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures? 

d.  Should any newly acquired treatment records reveal that the Veteran's November 2012 right above-knee amputation was performed by a VA employee or at a VA facility, and only if that is the case, the examiner is then asked to answer the following:

i.  Did the Veteran suffer any additional disability, other than right above-knee amputation, caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran by VA in November 2012 or thereafter? 

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should distinguish, and comment upon, any additional disability resulting from the November 2012 right above-knee amputation, as opposed to that caused by other factors.  In particular, is it as likely as not that the VA treatment caused his additional disability?

ii.  Is it as likely as not that additional disability, to include right above-knee amputation, was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA during the Veteran's November 2012 surgery and subsequent care at the VA hospital and/or outpatient facility?  Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?

iii.  Was any additional disability, to include right above-knee amputation, proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

(The term 'as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


